PER CURIAM.
Floyd E. Grooms appeals the denial of his motion entitled “Motion to Correct Illegal Sentence” which he stated he was filing pursuant to Florida Rule of Criminal Procedure 3.850. The trial court treated the motion as one brought pursuant to Florida Rule of Criminal Procedure 3.800(b) and denied relief on the basis that the motion was untimely. Such treatment was in error and we reverse and remand with instructions that the trial court treat the motion as one filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and consider the merits raised therein. See, e.g., Poiteer v. State, 627 So.2d 526 (Fla. 2d DCA 1993).
Reversed and remanded.
THREADGILL, A.C.J., and FULMER and WHATLEY, JJ., concur.